Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Palmetto Grocery and Grill, LLC /
Scott Haselden
d/b/a Palmetto Grocery and Grill,

Respondent.

Docket No. C-15-542
FDA Docket No. FDA-2014-H-2061

Decision No. CR3580

Date: January 23, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Palmetto Grocery and Grill, LLC / Scott Haselden d/b/a Palmetto
Grocery and Grill, that alleges facts and legal authority sufficient to justify the imposition
of a $250 civil money penalty. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer. Therefore, I
enter a default judgment against Respondent and assess a $250 civil money penalty.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly used a self-service
display in a non-exempt location, thereby violating the Federal Food, Drug, and Cosmetic
Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. pt. 1140 (2013). CTP seeks a $250 civil money penalty.
On December 5, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Palmetto Grocery and Grill, an establishment that sells tobacco
products and is located at 2192 Ebenezer Road, Florence, South Carolina 29501.
Complaint § 2.

e During an inspection of Respondent’s establishment on March 21, 2014, an
FDA-commissioned inspector “observed cans of Seneca smokeless tobacco for
sale from a customer accessible display located next to the sales counter.” The
inspector further observed that “[t]he establishment was open to the general public
during business hours.” Complaint § 9.

e On May 8, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from March 21, 2014. The letter explained that the
observations constituted a violation of regulations found at 21 C.F.R.

§ 1140.16(c), and that the named violation was not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violation, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 9.

e¢ On May 13, 2014, Scott Haselden, the owner of Palmetto Grocery and Grill,
responded to the Warning Letter by telephone. “Mr. Haselden stated that he
removed the smokeless tobacco to an area of the establishment where customers
could not access the product. Mr. Haselden also stated that all other regulated
tobacco products were behind the sales counter.” Complaint § 10.

e During a subsequent inspection of Respondent’s establishment on June 10, 2014,
an FDA-commissioned inspector “observed Seneca smokeless tobacco for sale
from a customer accessible display located on a wall above the sales counter.

During the inspection.

to enter the establishment.” Complaint § 1.

, the cashier informed the inspector that minors are allowed

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded

if distributed or offered for s
section 906(d) of the Act. 2

ale in any state in violation of regulations issued under
U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The

Secretary of the U.S. Department of Health and Human Services issued the regulations at

21 C.F.R. pt. 1140 under sec

tion 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). A self-service display is a

method of sale expressly pro!
located in a facility in which

ibited by the regulations unless the self-service display is
the retailer ensures that no person younger than 18 years of

age is present, or permitted to enter, at any time. 21 C.F.R. § 1140.16(c)(2)(ii).

Taking the above alleged facts as true, on March 21, 2014, and again on June 10, 2014,

Respondent violated 21 C.F.

R. § 1140.16(c) by using a self-service display to sell

tobacco products in a facility that was open to minors. Therefore, Respondent’s actions

constitute violations of law t

at merit a civil money penalty.

CTP has requested a fine of $250, which is a permissible fine under the regulations.

21 CFR. § 17.2. I thus fin
one imposed.

that a civil money penalty of $250 is warranted and so order

/s/
Steven T. Kessel
Administrative Law Judge

